Per Curiam:

This is a proceeding, under a writ of certiorari, to review the decision of the Executive Committee of the Democratic Party of South Carolina [State Committee] affirming the actions of the Executive Committee of the Democratic Party of Beaufort County [County Committee] in refusing to declare petitioner Bruce A. Drawdy the party nominee for sheriff of Beaufort County and in ordering a new run-off primary election.
The issue is whether enough improper votes were cast to affect the outcome of the election. We hold that the decision to conduct a new election is not supported by the evidence and reverse.
The purpose of our review of the actions of the State Committee is to determine whether any errors of law were committed by the State Committee, and if so, to correct them. We may not review the facts except to deter*417mine whether the actions of the State Committee are wholly unsupported by the evidence. Laney v. Baskin, 201 S. C. 246, 22 S. E. (2d) 722 (1942).
Since the State Committee did no more than simply affirm the actions of the County Committee, our review will focus on the findings and order of the County Committee.
We will employ every reasonable presumption to sustain the contested election. Berry v. Spigner, 226 S. C. 183, 84 S. E. (2d) 381 (1954).
On June 13, 1978 a Democratic Party primary election was held in Beaufort County. No candidate for sheriff of Beaufort County received a majority of the votes cast in the primary election and a run-off election for sheriff was held on June 27, 1978. Bruce A. Drawdy won the run-off election and defeated his opponent Robert “Bobby” Jenkins by a margin of 101 votes.
A protest to the run-off eletcion was timely filed by Jenkins and a hearing on the protest was conducted by the County Committee on July 6, 1978. The County Committee determined that 137 illegal votes were cast in the run-off election; rescinded their certification of Drawdy as the party nominee for Beaufort County sheriff; and ordered a new election.
Drawdy appealed to the State Committee and after a hearing on July 13, 1978 the State Committee voted to affirm the actions of the County Committee.
On July 20, 1978 this Court granted a writ of certiorari to review the actions of the State Committee and issued a temporary restraining order enjoining the holding of any further primary election for the office of sheriff of Beaufort County.
The County Committee’s decision to conduct a new election was based on its finding that 137 electors improperly voted in the run-off election. The County Committee found *418that 78 electors who voted in the run-off election on June 27, 1978 also voted in the Republican primary election on June 13, 1978; and that 59 electors who voted in the runoff election participated in the organization of the Beaufort County Republican Precinct Clubs. Each of these 137 electors was determined by the County Committee to have violated the electors’ oath that each voter .takes when he signs the poll list. That oath, which is prescribed by Section 7-13-1010, 1976 Code of Laws of South Carolina, reads as follows :
The managers at each box shall require every voter to take the following additional oath and pledge: “I do solemnly swear or affirm that I am duly qualified to vote at this primary election and that I have not voted before at this primary election or in any other party’s primary election or officially participated in the nominating conviction for any vacancy for which this primary is being held.”
The list of 78 electors who allegedly voted in both the Republican primary and the Democratic run-off appears at Appendix A to this opinion. We have compared the Republican primary voter registration computer print-out sheets and signed poll lists with the Democratic run-off voter registration computer print-out sheets and signed poll lists and have determined that the County Committee’s finding that 78 electors voted in both the Republican primary and the Democratic run-off is wholly unsupported by the evidence. The record will only support the finding that 65 of the list of 78 voted in both elections. The record will not support the finding that 13 of the list of 78 voted in both elections. The names of these 13 electors appear at Appendix B to this opinion.
The list of 59 electors who allegedly voted in the Democratic run-off and participated in the organization of the Beaufort County Republican Precinct Clubs appears at Appendix C to this opinion. This list of electors could be held ineligible to vote in the Democratic run-off only if each *419elector violated Section 7-13-1010 by officially participating in the Republican Party’s nominating convention.
The name of each of these 59 electors appears on a Republican Precinct Certification Form, commonly referred to as a P-1 list. Each of the 59 is designated as a member of a particular Republican Precinct Club. The membership list, or P-1 list, for each Republican Precinct Club was filed with the Beaufort County Clerk of Court as required by Section 7-9-30, 1976 Code.
The Chairman of the Beaufort County Republican Party, John M. Finn, testified that the P-1 lists contain the names of individuals who participated in the precinct club organizational meetings. He further testified that an “X” beside an individual’s name on a P-1 list indicated an elected delegate to the county Republican convention; and that a check-mark by an individual’s name indicated an elected alternate to the county Republican convention. Mr. Finn stated the Republican Party did not have a list of those individuals who participated in the county Republican convention.
Fifteen names on the list of 59 appear with an “X” indicating their election as a delegate to the county convention. Six names on -the list of 59 appear with a checkmark indicating their election as an alternate to the county convention. The remaining 38 names on the list of 59 appear without either an “X” or a check-mark.
The County Committee invalidated the votes of each elector whose name appears on the list of 59:
The committee feels that these fifty-nine (59) persons could possibly have participated in the nominating convention either because participation at the precinct level is deemed to be participation in the nominating convention or because all of these persons did in fact participate in the nominating convention itself.
In addition, however, it was established that of these fifty-nine (59) names fifteen (15) were delegates and six (6) *420were alternates .... While it was not possible to determine if these persons actually attended the nominating convention, it is reasonably probable that a significant number of persons did attend and participated in the Republic Nominating Convention to affect the outcome of this election.
The question presented by this proceeding is whether participation by an elector in the precinct club organizational meeting of one political party, without more, gives rise to the reasonable inference that the elector has “officially participated” in that party’s nominating convention within the meaning of Section 7-13-1010.
We are of the view that the only reasonable inference that can be drawn from participation in a political party’s precinct club organizational meeting is membership in that political party.
Our election laws do not preclude a member of one political party from voting in either the primary or run-off election conducted by a different political party. This privilege is restricted, however, by Section 7-13-1010 which prevents an elector who has voted in one political party’s primary or officially participated in that party’s nominating convention from crossing over and voting in the primary or run-off election conducted by a different political party.
Each elector whose name appears on the list of 59 swore an oath when he voted in the Democratic run-off that he had not “officially participated” in the Republican Party’s nominating convention. Membership in the Republican Party does not constitute a violation of this oath and would not bar these 59 electors from voting in the Democratic runoff election.
Twenty-one electors on the list of 59 were elected at the precinct organizational meetings as either delegates or alternates to the county Republican nominating convention. *421Nothing in the record indicates that any of these electors actually participated in or even attended the county Republican nominating convention. Since we are required to indulge all reasonable presumptions in favor of the validity of the contested election, in the absence of evidence to the contrary we will presume that none of the 21 delegates and alternates officially participated in the Republican nominating convention.
The successful candidate for the Democratic nominee for sheriff of Beaufort County won the Democratic run-off election by a majority of 101 votes. The unsuccessful candidate contested 137 votes, but the record before us will only support the invalidity of 65 of the 137 contested votes. If all of these 65 votes were given to the unsuccessful candidate, the result of the election would remain unaffected.
5 It is settled that an election will not be overturned by errors that do not appear to have affected the result of the election. Jenkins v. McCarey, 222 S. C. 426, 73 S. E. (2d) 446 (1952).
Accordingly, the order of the State Committee affirming the County Committee’s actions in refusing to declare petitioner Bruce P. Drawdy the Democratic nominee for sheriff of Beaufort County and in ordering a new run-off primary election is reversed.
Reversed.
Appendices to follow.
*422APPENDIX A
The County Committee found that the following 78 electors voted in both the Republican primary and the Democratic run-off:

Beaufort No. IB

1. Virginia Lentz Hucks Beaufort No. S
2. Katie Mae Jones
3. Marion D. Jones

Burton No. 2

4. Angus F. Trask

Chechessee

5. Helen B. White

Hilton Head No. 1

6. Jacqueline S. Ballantyne
7. James W. Ballantyne, Jr.
8. James E. Bryan
9. Miriam M. Bryan
10. Anita M. Carroll
11. Clifford R. Chapman
12. Helen E. H. Chapman
13. Joan F. Chesnut
14. John F. Farnsworth
15. James F. Graves
16. Mary M. Graves
17. Dorothy S. Haggerty
18. Charlton M. Happ
19. Sara L. Happ
20. Elizabeth B. Haring
21. Charles C. Hewitt
22. Nancy C. Hewitt
23. Jeanne A. Hiles
24. Nancy B. Kerr
25. Helen Lambright
26. Nancy F. Paddock
27. Ellin L. Quinn
28. Catherine B. Scott
29. Nancy C. Somers
30. E. Romney Wheeler
31. Wayne L. Whiteman
32. Edward P. Woodward

Hilton Head No. 2

33. Gordon J. Berry, Sr.
34. Vivian F. Brush
35. Christine T. Carroll
36. David E. Carroll
37. Jack W. Davis
38. Virginia M. Davis
39. Betsy E. Doughtie
Hilton Head No. 2 — Continued
40. Maud W. Gaines
41. Arthur H. Gerhard
42. Eugenia C. Graff
43. Margie W. Guss
44. William F. Guss
45. Ada F. Keep
46. Lyndall E. Littell
47. Mildred B. McDowell
48. Theodore N. McDowell
49. Isabelle C. Miles
50. William H. Mulledy
51. Harry J. W. Nethery
52. Williamina F. Nethery
53. George G. L. Palmer
54. Daniel Winant, Jr.
55. Jayne M. Winant
56. Andrew F. Wray

Hilton Head No. S

57. Robert B. Arthur
58. Lyda Johston Blair
59. Deborah E. Herz
60. Ethel M. McClure
61. Ralph C. McClure
62. Helen C. Palmer
63. Ennis T. Phillips, Jr.

Hilton Head No.

64. John W. Dobson
65. John W. Gorn
66. Martha J. Gorn
67. Josephine Hillegas
68. R. Wayne Hillegas, Jr.
69. Donald W. Leeper
70. Dorothy B. List
71. Ethel M. North
72. Elinore P. Simpson
73. Wanda M. Taylor

Hilton Head No. 5

74. Dorothy R. Geib
75. Wayne A. Geib

Ladys Island No. 1A

76. Paul R. Jernigan
77. Mildred D. Rich

St. Helena No. 2

78. Shirley P. Sutton
*423APPENDIX B
The record does not support the County Committee’s finding that the following 13 electors voted in both the Republican primary and the Democratic run-off:

.Beaufort No. S

1. Marion D. Jones: The record indicates that Marion D. Jones voted in the Democratic run-off and that Marion D. Jones, Jr., voted in the Republican primary.

Burton No. 2

2. Angus F. Trask: The record does not support the finding that Angus F. Trask voted in the Republican primary.

Hilton Head No. 1

3. Anita Carroll: The record does not support the finding that Anita Carroll voted in the Republican primary.
4. Joan F. Chesnut: The record does not support the finding that Joan F. Chesnut voted in the Republican primary.
5. Dorothy S. Haggerty: The record does not support the finding that Dorothy S. Haggerty voted in the Republican primary.

Hilton Head No. 2

6. Gordon J. Berry, Sr.: The record does not support the finding that Gordon S. Berry, Sr. voted in either the Republican primary or the Democratic run-off.
7. Betsy E. Doughtie: The record does not support the finding that Betsy E. Doughtie voted in the Democratic run-off.
8. Arthur H. Gerhard: The record does not support the finding that Arthur H. Gerhard voted in the Republican primary.
9. Lyndall E. Littell: The record does not support the finding that Lyndall E. Littell voted in the Democratic run-off.
10. George G. L. Palmer: The record indicates that George G. L. Palmer voted in both the Republican primary and the Democratic run-off, but that his vote in the Republican primary was voided.
11. Andrew F. Wray: The record does not support the finding that Andrew F. Wray voted in the Democratic run-off.

Ladys Island 1A

12. Paul R. Jernigan: The record does not support the finding that Paul R. Jernigan voted in the Democratic run-off.
13. Mildred D. Rich: The record indicates that Mildred D. Rich voted in the Democratic run-off and that Ruth W. Rich voted in the Republican primary.
*424APPENDIX C
The County Committee found that the following 59 electors officially participated in the Beaufort County Republican nominating convention and voted in the Democratic run-off:

Beaufort No. 1A

1. Gene N. Grace
2. William Davis Trask

Beaufort No. 2

3. Elizabeth F. Bond
4. Robert H. Folk
5. Katrena M. Kinsey
6. Mary J. Matthews

Beaufort No. S

7. Mary P. Easterling
8. Wayne B. Flietner
9. Artie M. Heape
10. Merle W. Jeter
11. Frederic F. Moore
12. Juanita L. Moore
13. Maryjo Price

Bluff ton

14. Nancy H. Roe

Burton No. 2

15. Floyd K. Hill
16. Benjamin E. Pinckeny
17. Anne H. Pinckeny
18. Margaret P. Savage

Hilton Head No. 1

19. Mary V. Jordan
20. Michael L. M. Jordan

Hilton Head No. 2

21. Esther B. Dickey
22. John T. Logan

Hilton Head No. S

23. Richard C. Chase

Hilton Head No. if •

24. Edward J. Doyle
26.Mary W. Grimwade
26. Donald A. Lacoss
27. Louise Emlaw Lacoss
28. Elizabeth K. Olson
29. Elmer W. Olson
30. Charles Rousek
31. Henrietta A. Sebring

Ladys Island No. 1A

32. Cud T. Baird, III
33. Ruth B. Baird
34. Lee M. Stockell

Ladys Island No. IB

35. Edgar C. Glenn, Jr.
36. Catherine C. Harley
37. Russell A. Harley
38. Jane S. Pratt

Mossy Oaks No. 2

39. John Henry Edwards
40. William F. Huff

Port Boyal

41. Joy G. Boston
42. Leona J. Hector
43. Melvin G. Hector
44. Denise M. Kent
45. Marvin H. Olinghouse
46. Catherine A. Phinney
47. Waldo A. Phinney
48. William J. Shelzer

Sheldon

49. William A. Campbell, Jr.
50. Sumner Pingree
51. Emmett L. Priester

St. Helena No. IB

52. Owen K. Hand
53. Francis H. Rutherford
54. Edward R. Sanders
55. Gail K. Sanders
56. Kenneth M. Sifritt
57. Virginia Sifritt

St. Helena No. 2

58. Annie M. Smith
59. Roy Grant Smith.